UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2131



In Re:   LORENZA PORTER,




                Petitioner.




                 On Petition for Writ of Mandamus.
                        (3:95-cr-00080-RLW)


Submitted:   February 21, 2008          Decided:   February 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lorenza Porter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lorenza Porter petitions for a writ of mandamus for an

order re-sentencing him with respect to his 1996 conviction for

conspiracy    to     possess    with    the   intent    to    distribute    and   to

distribute cocaine, cocaine base, and heroine, in violation of 21

U.S.C. § 846.      He also challenges our decision in United States v.

Bowens, 224 F.3d 302 (4th Cir. 2002), and apparently seeks an order

overturning it.         We conclude that Porter is not entitled to

mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.             In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).               Further, mandamus is a

drastic     remedy    and      should   only    be     used    in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                   In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Porter is not available by way of

mandamus.    Accordingly, we deny the petition for writ of mandamus.

We   dispense   with    oral     argument     because    the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    PETITION DENIED


                                        - 2 -